DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 have been amended, and Claims 16-18 have been added as per the amendment filed on 10/20/2020.
Currently claims 1-18 are pending and prosecuted.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jerome M. Sundin on 10/13/2021.

The application has been amended as follows: 

1. (Currently Amended) A control and processing unit for a touch-sensitive screen, comprising:
a communication unit[[:]]; and 
a memory including instructions stored thereon which, when performed by a processor included on or connected to the control and processing unit, cause the control and processing unit to:
receive a first sensor data which is generated by way of a capacitive sensor of the touch-sensitive screen,
receive a second sensor data which is transferred from an input unit to the control and processing unit, wherein the second sensor data comprises data of a sensor of the input unit, said sensor being designed to detect a putting-down of the input unit, 
examine, on the basis of a temporal sequence of the first sensor data and the second sensor data, whether a putting-down of the input unit has been detected simultaneously with a placing on of an object with a conductive structure onto the touch-sensitive screen, in order to ascertain whether the input unit has been put down on the touch-sensitive screen, 
create and store a capacitance pattern for the conductive structure of the input unit, wherein the capacitance pattern [[comprises]] is based on a spatially resolved representation of: at least two differently [[large]] valued capacitance changes or [[of]] at least three capacitance values which are differently [[large]] valued in pairs 
when the placing-on and the putting-down have been detected simultaneously.

13. (Currently Amended) The control and processing unit according to claim 1, wherein the control and processing unit is further to: 
receive further second sensor data of at least one further input unit which is transferred from the at least one further input unit to the control and processing unit, wherein the further second sensor data comprises data of a sensor of the at least one further input unit, wherein the sensor of the at least one further input unit configured to detect a putting-down of the at least one further input unit,[[.]] 
determine on the basis of the temporal sequence of the first sensor data and of a temporal sequence of the further second data as to whether a putting-down of the at least one further input unit has been detected simultaneously with a placing of a further object with a conductive structure onto the screen, in order to determine whether the at least one further input has been put down on touch-sensitive screen, 
create and store a capacitance pattern for the conductive structure of the further input unit, 
when the placing-on and the putting-down have been detected simultaneously, create a coupling mode for the at least one further input unit by at least one of [[of]] sending data to or receiving data from the at least one further input unit.


the touch-sensitive screen comprises a capacitive sensor for gathering first sensor data; 
the input unit comprises a conductive structure which on placing the input unit onto a touch-sensitive screen induces a capacitance change which is detectable by the capacitive sensor of the touch-sensitive screen; 
the input unit comprises a sensor for gathering second sensor data, wherein the sensor is designed to detect a putting-down of the input unit; 
the input unit is configured to transfer the second sensor data to the control and processing unit; PRELIMINARY AMENDMENT Page 7 Serial Number:Unknown Dkt: 3037.208US1 Filing Date: Herewith Title: CONTROL AND PROCESSING UNIT FOR A TOUCH-SENSITIVE SCREEN, A SYSTEM THEREWITH AND A METHOD FOR USE
the control and processing unit is configured to examine, on the basis of a temporal sequence of the first and second sensor data, whether a putting-down of the input unit has been detected simultaneously with the placing on of an object with a conductive structure onto the touch-sensitive screen, in order to ascertain whether the input unit has been put down on the touch-sensitive screen, and is configured to create and store a capacitance pattern for the conductive structure of the input unit, wherein the capacitance pattern [[comprises]] is based on a spatially resolved representation of at least one of: at least two differently [[large]] valued capacitance changes or at least three capacitance values which are differently [[large]] valued in pairs 


15. (Currently Amended) A method for the use of a touch-sensitive screen, comprising at least the following steps: 
detecting a capacitance change by way of a capacitive sensor of a touch-sensitive screen, wherein the capacitance changes are caused by a conductive structure of an object which is placed onto the touch-sensitive screen; 
detecting a putting-down of an input unit by way of a sensor of the input unit, 
examining whether a putting-down of the input unit has been detected simultaneously with a placing on of the object with the conductive structure onto the touch-sensitive screen, in order to ascertain whether the detected conductive structure is a conductive structure of the input unit and whether the input unit has been put down on the screen; 
creating and storing a capacitance pattern for the conductive structure of the input unit, wherein the capacitance pattern [[comprises]] is based on a locally resolved representation of at least one of: at least two differently [[large]] valued capacitance changes or at least three capacitance values which are differently [[large]] valued in pairs 
creating a coupling mode between a control and processing unit of the touch-sensitive screen and the input unit by way of an exchange of data between the control 

End of Amendment.

Allowable Subject Matter

Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features present in independent claims 1, 14, and 15.

Boler et al., US Patent Publication 2008/0229194 discloses displaying information about a physical object that is placed down on an interactive surface. However, Boler does not disclose examine, on the basis of a temporal sequence of the first sensor data and the second sensor data, whether a putting-down of the input unit has been detected simultaneously with a placing on of an object with a conductive structure onto the touch-sensitive screen, in order to ascertain whether the input unit has been put down on the touch-sensitive screen, create and store a capacitance pattern for the conductive structure of the input unit, wherein the capacitance pattern is based on a spatially resolved representation 

Yilmaz discloses a determining when a second touch sensor has been blaced on or near a first touch sensor, and establishing a communication session between the first and second touch sensors. However, Yilmaz does not disclose  examine, on the basis of a temporal sequence of the first sensor data and the second sensor data, whether a putting-down of the input unit has been detected simultaneously with a placing on of an object with a conductive structure onto the touch-sensitive screen, in order to ascertain whether the input unit has been put down on the touch-sensitive screen, create and store a capacitance pattern for the conductive structure of the input unit, wherein the capacitance pattern is based on a spatially resolved representation of: at least two differently valued capacitance changes or at least three capacitance values which are differently valued in pairs, create a coupling mode for the input unit by way of sending data to the input unit and/or receiving data from the input unit, when the placing-on and the putting-down have been detected simultaneously.




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383.  The examiner can normally be reached on Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699